Citation Nr: 0709300	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  01-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal arises before the Board of Veterans? Appeals 
(Board) on appeal from a May 2001 rating decision by the 
disability.

2.  Entitlement to service connection for a left knee 
disability, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal arises before the Board of Veterans? Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that appeared to reopen the claims from 
previous final decisions, and denied the claims on the 
merits.  In August 2003, the Board determined that new and 
material evidence had been presented to reopen both claims.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(Board is obligated to assess its jurisdiction regardless of 
RO determinations).  At that time, the Board remanded the 
claims for further evidentiary development.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's left ankle sprain in service was acute and 
transitory in nature, and that his current chronic left ankle 
disability, including degenerative changes, first manifested 
many years after service and is not causally related to 
service or any incident therein.

2.  The preponderance of the evidence establishes that the 
veteran's current chronic left knee disability, including 
degenerative changes, first manifested many years after 
service and is not causally related to service or any 
incident therein.

3.  The veteran is not service connected for any disease or 
disability.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) 
(2006).

2.  A left knee disability was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in service; the claim seeking service connection on 
a secondary basis is legally insufficient.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(a), 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006) ; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The claims were initiated prior to the enactment of the VCAA 
and initially reviewed under the "well grounded" standard.  
A May 2004 RO letter advised the veteran of the VCAA, 
including the types of evidence and/or information necessary 
to substantiate his claims, the relative duties upon himself 
and VA in developing his claims, and to submit any evidence 
in his possession that pertained to his claims.  Additional 
VCAA notice was sent in December 2004 and November 2005.  The 
claim was readjudicated in a June 2006 Supplemental Statement 
of the Case (SSOC).  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  As the claims are denied, 
there is no prejudice to the veteran in failing to inform him 
of the downstream issues of establishing a disability rating 
and effective date of award.  VAOPGCPREC 8-2003 (Dec. 2003); 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  There are no outstanding private 
medical records for which the veteran has both identified and 
authorized VA to obtain on his behalf.  The RO has 
electronically determined that the veteran is not in receipt 
of Social Security Administration benefits.  VA has obtained 
medical opinions, based upon review of the claims folder, to 
determine the nature and etiology of the veteran's claimed 
disabilities.  There is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claims.

II.  Factual Basis

The veteran served on active duty from December 1965 to 
December 1967.  He incurred a jump injury to the left ankle 
with tenderness over the lateral malleolus.  An x-ray 
examination in October 1967 showed no fracture (fx).  No 
treatment records are available.  He served as an infantryman 
and earned a parachutist badge.  

On Reserve examinations in July 1980, August 1980, August 
1981, November 1982, November 1983, August 1984, September 
1985, June 1986, February 1987, March 1988, August 1989, and 
July 1990, the appellant denied a history of "Swollen or 
painful joints," "Broken bones," "Arthritis, Rheumatism, 
or Bursitis," "Bone, joint or other deformity," 
"Lameness," "'Trick' or locked knee," and "Foot 
trouble."  His physical examinations indicated "NORMAL" 
clinical evaluations of his musculoskeletal system and lower 
extremities.  He was counseled on weight control.

A November 1992 private treatment record first reflects the 
veteran's treatment for pain and swelling of the left ankle.  
At that time, he could not recall an injury.  He subsequently 
obtained treatment for gout involving the knees and ankles.  
In January 1994, he presented with symptoms of severe left 
knee pain, an inability to bend the knee, and rash to the 
body when taking Alluprinoril.  An X-ray examination of the 
left knee showed massive suprapatellar effusion with some 
fullness of the posterior soft tissues and popliteal fossa.  
No acute bony injury or subluxation was demonstrated.  A 
subsequent magnetic resonance imaging (MRI) scan showed a 
trabecular fracture of the lateral condyle and ligamentous 
strain in the anterior cruciate and lateral collateral 
ligaments.  A September 1996 X-ray examination of the left 
ankle revealed no significant abnormalities except for a 
small calcaneous spur.  In April 1997, the veteran's left 
ankle pain was assessed as tendonitis.

An April 1998 VA clinical record included the veteran's 
report of chronic ankle pain with chronic inversion sprain 
for greater than (>) 30 years.  He reported in-service 
treatment involving a closing and reduction of fracture with 
casting for 12 weeks.  His pain had worsened over the last 5-
7 years.  Examination indicated assessments of traumatic 
arthritis, chronic inversion ankle sprain, and gout.  In May 
1998, he was referred to the rheumatology clinic to evaluate 
a history of gout with polyjoint pain.  In November 1998, his 
left knee pain was assessed as gout treated with Allupurinol.  
A computerized tomography (CT) scan that same month showed no 
demonstrable abnormalities of the left knee.   A January 1999 
clinical record indicated an assessment of arthritis.  He was 
also seen for complaint of edema of the right elbow and 
ankle.  An MRI of the left knee in December 1999 resulted in 
impressions of (1) 2 cm. osteochondral defect within the 
anterior aspect of the femur with associated posterior 
intracapsular osteochondral body; (2) moderate joint 
effusion; (3) intact ligaments and tendons; and (4) no 
meniscal tear.  An MRI examination of the left ankle resulted 
in impressions of (1) a 1.8 cm. x 2 cm. calcaneal cyst that 
may be a simple cyst or ganglion cyst; (2) subcentimeter cyst 
or erosions along the distal aspect of the tibia and along 
the talar subcortical region that may be related to 
degenerative joint changes or an inflammatory arthropathy; 
(3) small tibial talar joint effusion; and (4) mild posterior 
tibialis tenosynovitis.

In January 2000, the veteran underwent arthroscopic assisted 
medial and lateral meniscectomy, lateral release, and removal 
of loose bodies of the left knee.

An April 2000 statement from a Board-certified orthopedic 
surgeon states as follows:

[The veteran] was a paratrooper in the U.S. Army in 
1967.  He parachuted down to the ground and injured 
his left ankle.  He suffered a marked dislocated 
fracture of the ankle.  It was reduced and treated 
with a cast.  However, ever since then, he has had 
problems with his both ankles and both knees.  The 
left knee has progressed to the point where he is 
unable to do activities of daily living.  He 
underwent arthroscopy of the left knee, and was 
noted to have mild degenerative changes of the left 
medial and lateral joint line and also the 
patellofemoral joint line, which was presumed to be 
secondary to the injury from his fall when he was 
parachuting in the 1960's, when he sustained 
traumatic injuries to his knee.  Over time, because 
of this, he developed post-traumatic DJD of the 
knee, and this has now disabled him from bending 
his knee, and climbing stairs.

Surgically, he was noted to have marked 
degenerative changes, with marked osteochondral 
defects on the entire joint line of the knee.  
Definitely, this is a service connected-condition 
at this point.

VA clinical records in May 2000 show the veteran's continued 
treatment for gout.  A May 2000 X-ray examination of both 
ankles showed posterior and inferior spurs but no other gross 
abnormality.  Private medical records in November 2001 show 
treatment for bilateral knee degenerative joint disease (DJD) 
with subsequent treatment for gout.  An April 2003 VA X-ray 
examination of both knees showed minimal bilateral medial 
compartment disease.  He obtained some improvement of left 
knee symptoms with hyaluronate sodium injections, and 
continued to receive treatment for gout involving the knees 
and ankles.

In February 2006, the veteran was afforded VA orthopedic 
examination with benefit of review of the claims folder.  The 
examiner reviewed the veteran's history of left ankle injury 
in service with lay report of treatment involving crutches 
for two weeks with a "sticky" cast-like material (believed 
by the examiner to be an Unna boot) replaced every two weeks 
for a six week duration.  The examiner acknowledged the 
veteran's history of serving as an infantryman and being jump 
qualified, the October 1967 X-ray examination report, the 
reports of examinations for the veteran's service in the 
Naval Reserves, the veteran's report of frequent recurrent 
sprains, and documented treatment for gouty arthritis in the 
1990's with left ankle and knee problems thereafter.  
Following physical and X-ray examinations, the examiner 
offered the following diagnoses and opinion:

E.  Diagnoses:

1.	Left ankle sprain - resolved
2.	Osteoarthritis of the left ankle and subtalar 
joint, mild to moderate
3.	Osteoarthritis of the right ankle joint, 
moderate to severe
4.	Osteoarthritis of the right knee, moderate
5.	Osteoarthritis of the left knee, moderate
6.	Chronic gouty arthritis exacerbating 
diagnoses #2, 3, 4 and 5
7.	Morbid obesity exacerbating diagnoses #2, 3, 
4, 5 and 6

DISCUSSION/OPINION:  This veteran has practically 
the same objective physical examination and 
radiographic (x-ray and MRI) in both knees and 
ankles.  Service medical records do not 
demonstrate any ongoing treatment of the 
documented injury to the ankle prior to discharge 
nor are there any post service medical records to 
document care for the right ankle soon after his 
discharge from the military.  The veteran enlisted 
in the Naval Reserve in 1979 and his enlistment 
physical examination in 1980 as previous[ly] 
discussed is silent for any mention of ankle or 
knee problems.  This negative finding on the 1980 
physical examination is of significance.  If the 
1967 ankle injury had resulted in significant 
residual impairment of function of the ankle, it 
would have been noted on this examination, some 13 
years after the injury.  Subsequent physical 
examination performed on an annual or biannual 
basis until the time of the veteran's discharge 
from the Naval Reserve in 1994 is also silent with 
regard to knee and ankle problems even though the 
veteran was diagnosed with gout and clearly had 
ankle and knee problems prior to his discharge 
from the Reserves.  The veteran applied for 
compensation for disability of the right ankle as 
well as gout and knee conditions on June 25, 1996 
almost 30 years after the left ankle injury.  The 
earliest medical records post military service are 
from the early 1990s and show the veteran 
complained of bilateral knee and bilateral ankle 
pain.  He had been diagnosed and was under 
treatment for gouty arthritis and medical records 
indicate persistent high normal levels despite 
treatment with Allupurinol and subsequent elevated 
uric acid levels after the Allupurinol was 
discontinued.

OPINION:  It is the opinion of this examiner that 
the single entry of right ankle trauma in 1967 did 
not result in any significant permanent injury.  
The onset of bilateral ankle and bilateral knee 
symptoms occur nearly simultaneously as a result 
of gouty arthritis.  The numerous episodes of 
crystalline arthropathy ("gout attacks") are 
documented in the medical records from Dr. [C] and 
improve somewhat with treatment.  It is at least 
as likely as not that the veteran's current 
bilateral ankle and bilateral knee conditions are 
a direct result of gouty arthritis and are not the 
result of a single episode of trauma to the right 
ankle as outlined in the medical rationale 
described above.

III.  Legal criteria and analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2006).

A chronic disease, such as arthritis, which manifests itself 
to a degree of 10 percent or more within one year from 
separation from active service may be service connected even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2006).  

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  The claimant bears the burden to present and 
support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Notably, VA 
amended 38 C.F.R. § 3.310, effective October 10, 2006, to add 
an additional section to incorporate the holding in Allen.  
71 Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 
38 C.F.R. § 3.310(b)).  Absent a service connected 
disability, this new provision does not apply.

The veteran claims that he fractured his left ankle in 
service and has had recurrent ankle sprains since service.  
He argues that his left ankle disability caused a gait 
abnormality and inactivity resulting in obesity and 
degeneration of his left knee joint.  He argues that X-ray 
examination of the left ankle taken in service was of 
insufficient resolution to show even a slight fracture and 
that it wasn't until an MRI was conducted in 1999 that tendon 
and fracture damage of the left ankle was shown.

The veteran's service medical records do corroborate a left 
ankle parachute jump injury in October 1967 causing 
tenderness over the lateral malleolus.  However, X-ray 
examination unambiguously showed that no fracture was 
present.  Thereafter, the veteran underwent 12 separate 
reserve examinations between 1980 to 1991 wherein he failed 
to report any history of a symptomatic left ankle and/or left 
knee, and his physical examinations failed to detect any 
chronic disability involving the left knee and/or ankle.  
There is no documented treatment for any symptoms involving 
the left knee and ankle until 1992 - that is nearly 25 years 
after his discharge from active service.  These records first 
show treatment for gout, and degenerative changes of the left 
knee and ankle thereafter.

The veteran has provided a private medical opinion in support 
of his claim from a Board-certified orthopedic surgeon.  This 
physician has attributed the veteran's current left ankle 
disability as stemming from a "marked dislocated fracture" 
that had been reduced and casted, and followed by bilateral 
knee and ankle problems thereafter.  The examiner also 
attributed mild degenerative changes of the medial, lateral 
and patellofemoral joint lines of the left knee to traumatic 
injuries to the knees by parachuting.  An April 1998 VA 
clinical record diagnosed traumatic arthritis and chronic 
inversion sprain.  On the other hand, a VA examiner has 
opined that the veteran had a left ankle sprain in service 
that resolved without residual, and that the current 
abnormalities of the left knee and left ankle are 
attributable to the residuals of gouty arthritis and 
unrelated to event(s) in service.

The Board is not bound to accept any opinion (from a VA 
examiner, private physician, or other source) concerning the 
merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  
Rather, it has a duty to assess the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Factors that may be considered in assessing the probative 
value of a medical opinion include a physician's access to 
the claims file or pertinent evidence, the thoroughness and 
detail of the opinion, the accuracy of the factual premise 
underlying the opinion, the scope of examination, the 
rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the 
examiner.  See generally Prejean v. West, 13 Vet. App. 444, 
448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The Board finds that the April 2006 VA medical opinion holds 
the greatest probative value.  In this respect, the VA 
examiner had access to the entire claims folder, specifically 
and correctly identified the October 1967 X-ray examination 
results as showing no fracture, identified the veteran has 
having worn an Unna boot as treatment for the left ankle 
sprain, found no evidence of chronic left ankle or left knee 
problems until more than 25 years after service, and 
attributed those chronic problems to episodes of crystalline 
arthropathy that are documented in the record.  The examiner 
further stated that the degenerative changes of the knees and 
ankles were the same bilaterally, and that the single episode 
of inservice left ankle sprain (inadvertently referred to as 
right ankle injury in the opinion portion) was acute and 
transitory in nature.  

The April 2000 private examiner opinion holds less probative 
value as it is not based on a thorough understanding of the 
veteran's medical history, does not explain the normal 
physical examinations from 1980 to 1991, and does not address 
the role of gouty arthritis.  Furthermore, the opinion is 
fundamentally flawed by referring to a "marked dislocated 
fracture" of the left ankle that was "reduced and treated 
with a cast" that is factually incorrect.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999) (examiner reference to 
foot fracture in service, which was not shown by service 
medical records, cannot be considered as competent); Reonal, 
5 Vet. App. at 460-61 (physician's opinion based upon an 
inaccurate factual premise has no probative value).  

Additionally, the private medical opinion and April 1998 VA 
clinical diagnosis is based, in part, on lay report of 
chronic left knee and left ankle symptoms since service that 
is not deemed credible.  In this respect, the veteran's 
current recollections of chronic symptoms since service is 
contradicted by his specific denial of chronic symptoms on 12 
separate Reserve examinations between 1980 and 1991.  
Additionally, a lengthy time interval between service and the 
earliest clinical notation of a disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding of service connection.  See 
Maxson v. Gober, 230 F 3d 1330 (Fed. Cir. 2000).  The April 
1998 diagnosis of traumatic arthritis was not based upon 
reference to actual X-ray results, and appears to be a 
diagnosis based entirely on the veteran's reported history.  
See generally LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The veteran's own personal beliefs as to service incurrence 
holds no probative value as he does not possess the requisite 
medical training to speak to issues of medical diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2006). 

Accordingly, the Board finds that the preponderance of the 
evidence establishes that the veteran's left ankle sprain in 
service was acute and transitory in nature and resolved 
without residual and that his current chronic left ankle 
disability, including degenerative changes, first manifested 
many years after service and is not causally related to 
service.  The preponderance of the evidence further 
establishes that the veteran's current chronic left knee 
disability, including degenerative changes, first manifested 
many years after service and is not causally related to 
service.  Thus, the claims must be denied as the criteria to 
establish service connection under 38 U.S.C.A. § 1110, or 
presumptively under 38 U.S.C.A. § 1112, have not been met.  
Furthermore, the veteran's claim seeking service connection 
for left knee disability on a secondary basis lacks legal 
merit as a condition precedent of having a service-connected 
disability has not been met.  38 C.F.R. § 3.310(a) (2006).  
This claim, therefore, must also be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The benefit of the doubt 
rule is not for application as the preponderance of the 
evidence is against the claims.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left ankle disability is denied.

Service connection for a left knee disability is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


